Exhibit 10.2

 

   June 18, 2013 To:    Encore Capital Group, Inc.    3111 Camino Del Rio North,
Suite 1300    San Diego, California 92108    Attn:    Paul Grinberg, Chief
Financial Officer    Telephone:    858-309-6904    Facsimile:    858-309-6977
From:    Credit Suisse International    One Cabot Square    London E14 4QJ   
England Re:    Base Capped Call Transaction    (Transaction Reference
Number:                                                 )

Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Credit Suisse
International (“Dealer”), through its agent Credit Suisse AG, New York branch
(the “Agent”) and Encore Capital Group, Inc. (“Counterparty”). This
communication constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below.

1.    This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”, and together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”). In the event of any inconsistency
between the 2006 Definitions and the Equity Definitions, the Equity Definitions
will govern. Certain defined terms used herein are based on terms that are
defined in the Offering Memorandum dated June 18, 2013, (the “Offering
Memorandum”) relating to the 3.00% Convertible Senior Notes due 2020 (as
originally issued by Counterparty, the “Convertible Securities” and each
USD1,000 principal amount of Convertible Securities, a “Convertible Security”)
issued by Counterparty in an aggregate initial principal amount of USD
150,000,000 (as increased by up to an aggregate principal amount of USD
22,500,000 if and to the extent that the Initial Purchasers exercise their
option to purchase additional Convertible Securities pursuant to the Purchase
Agreement (as defined herein)) pursuant to an Indenture to be dated June 24,
2013 between Counterparty and Union Bank, N.A., as trustee (the “Indenture”). In
the event of any inconsistency between the terms defined in the Offering
Memorandum, the Indenture and this Confirmation, this Confirmation shall govern.
The parties acknowledge that this Confirmation is entered into on the date
hereof with the understanding that (i) definitions set forth in the Indenture
which are also defined herein by reference to the Indenture and (ii) sections of
the Indenture that are referred to herein will conform to the descriptions
thereof in the Offering Memorandum. If any such definitions in the Indenture or
any such sections of the Indenture differ from the descriptions thereof in the
Offering Memorandum, the descriptions thereof in the Offering Memorandum will
govern for purposes of this Confirmation. The parties further acknowledge that
the Indenture section numbers used herein are based on the draft of the
Indenture last reviewed by Dealer as of the date of this Confirmation, and if
any such section numbers are changed in the Indenture as executed, the parties
will amend this Confirmation in good faith to preserve the intent of the
parties. Subject to the foregoing, references to the Indenture herein are
references to the Indenture as in effect on the date of its execution, and if
the Indenture is amended following such date, any such amendment will be
disregarded for purposes of this Confirmation unless the parties agree otherwise
in writing.

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement as if Dealer and Counterparty had
executed an agreement in such form (without any Schedule except for (i) the
elections set forth in this Confirmation and (ii) the election that the “Cross
Default” provisions of Section 5(a)(vi) of the Agreement will apply to Dealer
and to Counterparty as if (x) the phrase “, or becoming capable at such time of
being declared,” were deleted from Section



--------------------------------------------------------------------------------

5(a)(vi)(1) of the Agreement and (y) the “Threshold Amount” with respect to
Dealer were three percent (3%) of shareholders’ equity of Credit Suisse Group AG
as of the Trade Date and with respect to Counterparty were USD10,000,000). For
the avoidance of doubt, the Transaction shall be the only transaction under the
Agreement.

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

2.    The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

General Terms:

 

Trade Date:

  

June 18, 2013

Effective Date:

  

The closing date of the initial issuance of the Convertible Securities.

Option Type:

  

Call

Seller:

  

Dealer

Buyer:

  

Counterparty

Shares:

  

The common stock of Counterparty, par value USD0.01 per share (Ticker Symbol:
“ECPG”).

Number of Options:

  

150,000

Number of Shares:

  

As of any date, the product of (i) the Number of Options, (ii) the Conversion
Rate and (iii) the Applicable Percentage.

Conversion Rate:

  

As of any date, the “Conversion Rate” (as defined in the Indenture) as of such
date, but without regard to any adjustments to the “Conversion Rate” pursuant to
Section 13.03 or 13.04(g) of the Indenture.

Strike Price:

  

The “Conversion Price” (as defined in the Indenture, but without regard to any
adjustments to the “Conversion Rate” (as defined in the Indenture) pursuant to
Section 13.03 or 13.04(g) of the Indenture).

Cap Price:

  

USD61.5475

Applicable Percentage:

  

32.5%

Premium:

  

As provided in Annex A to this Confirmation.

Premium Payment Date:

  

The Effective Date

Exchange:

  

The NASDAQ Global Select Market

Related Exchange:

  

All Exchanges

Procedures for Exercise:   

Exercise Dates:

   Each Conversion Date.

Conversion Date:

  

Each “Conversion Date”, as defined in the Indenture, occurring during the period
from and excluding the Trade Date to and including the Expiration Date, for
Convertible Securities, each in denominations of USD1,000 principal amount, that
are submitted for conversion on such Conversion Date in accordance with the
terms of the Indenture (such Convertible Securities, each in denominations of
USD1,000 principal amount, the “Relevant Convertible Securities” for such
Conversion Date).

 

2



--------------------------------------------------------------------------------

Required Exercise on

  

Conversion Dates:

  

On each Conversion Date, a number of Options equal to (i) the number of Relevant
Convertible Securities for such Conversion Date in denominations of USD1,000
principal amount minus (ii) the sum of (A) the number of Relevant Conversion
Options (as defined below), if any, and (B) the number of Applicable Conversion
Options (as defined below), if any, in each case corresponding to such
Conversion Date shall be automatically exercised.

Excluded Convertible Securities:

  

Convertible Securities surrendered for conversion on any date prior to the Free
Convertibility Period that are not Make-Whole Convertible Securities (as defined
below). The provisions of Section 8(a) below will apply to the exercise of any
Options hereunder in connection with the conversion of any Excluded Convertible
Securities.

Expiration Date:

  

The second “Scheduled Trading Day” immediately preceding the “Maturity Date”
(each as defined in the Indenture), subject to the provisions set forth opposite
the caption “Notice of Exercise” below.

Automatic Exercise:

  

As provided above under “Required Exercise on Conversion Dates”.

Exercise Notice Deadline:

  

In respect of any exercise of Options hereunder on any Conversion Date, the
“Scheduled Trading Day” immediately preceding the first “Scheduled Trading Day”
of the “Observation Period” (each as defined in the Indenture) relating to the
Convertible Securities converted on the Conversion Date occurring on the
relevant Exercise Date (or, in the event there is no “Observation Period” (as
defined in the Indenture) relating to such Convertible Securities, the second
“Scheduled Trading Day” (as defined in the Indenture) immediately following such
Conversion Date); provided that in the case of any exercise of Options hereunder
in connection with the conversion of any Relevant Convertible Securities on any
Conversion Date occurring on or after January 1, 2020 (the “Free Convertibility
Date”), the Exercise Notice Deadline shall be the “Scheduled Trading Day”
immediately preceding the “Maturity Date” (each as defined in the Indenture).

Notice of Exercise:

  

Notwithstanding anything to the contrary in the Equity Definitions, Dealer shall
have no obligation to make any payment or delivery in respect of any exercise of
Options hereunder unless Counterparty notifies Dealer in writing prior to 12:00
noon, New York City time, on the Exercise Notice Deadline in respect of such
exercise of (i) the number of Convertible Securities being converted on the
relevant Conversion Date (including, if applicable, whether all or any portion
of such Convertible Securities are Convertible Securities as to which additional
Shares would be added to the “Conversion Rate” (as defined in the Indenture)
pursuant to Section 13.03 of the Indenture (the “Make-Whole Convertible
Securities”)), (ii) the scheduled settlement date under the Indenture for the
Convertible Securities converted on the Conversion Date, (iii) whether such
Relevant Convertible

 

3



--------------------------------------------------------------------------------

  

Securities will be settled by Counterparty by delivery of cash, Shares or a
combination of cash and Shares and, if such a combination, the “Specified Dollar
Amount” (as defined in the Indenture) and (iv) the first “Scheduled Trading Day”
of the “Observation Period” (each as defined in the Indenture); if any, provided
that in the case of any exercise of Options hereunder in connection with the
conversion of any Relevant Convertible Securities on any Conversion Date
occurring on or after the Free Convertibility Date, the contents of such notice
shall be as set forth in clause (i) above. For the avoidance of doubt, if
Counterparty fails to give such notice when due in respect of any exercise of
Options hereunder, Dealer’s obligation to make any payment or delivery in
respect of such exercise shall be permanently extinguished, and late notice
shall not cure such failure; provided that notwithstanding the foregoing, in the
case of Options relating to Relevant Convertible Securities with a “Conversion
Date” (as defined in the Indenture) occurring prior to the Free Convertibility
Date, such notice (and the related exercise or termination, as the case may be,
of Options hereunder) shall be effective if given after the Exercise Notice
Deadline, but prior to 5:00 PM New York City time on the fifth Exchange Business
Day following the Exercise Notice Deadline, in which event the Calculation Agent
shall have the right to adjust the Delivery Obligation as appropriate to reflect
the additional costs (including, but not limited to, hedging mismatches and
market losses) and expenses incurred by Dealer in connection with its hedging
activities (including the unwinding of any hedge position) as a result of Dealer
not having received such notice on or prior to the Exercise Notice Deadline.

Notice of Convertible Security

  

Settlement Method:

  

Unless Counterparty shall have notified Dealer in writing (i) in the case of
Relevant Convertible Securities with a Conversion Date occurring prior to the
Free Convertibility Date, in the related Notice of Exercise, within the
applicable time period therefor set forth under “Notice of Exercise” above, of
the settlement method and, if applicable, the “Specified Dollar Amount” (as
defined in the Indenture) applicable to such Relevant Convertible Securities or
(ii) in the case of Relevant Convertible Securities with a Conversion Date
occurring during the period beginning on and including the Free Convertibility
Date and ending on and including the second “Scheduled Trading Day” immediately
preceding the “Maturity Date” (each as defined in the Indenture) (the “Free
Convertibility Period”), before 5:00 P.M. (New York City time) on the “Scheduled
Trading Day” (as defined in the Indenture) immediately preceding the Free
Convertibility Date of the irrevocable election by the Counterparty, in
accordance with Section 13.02(a)(i) of the Indenture, of the settlement method
and, if applicable, the “Specified Dollar Amount” (as defined in the Indenture)
applicable to such Relevant Convertible Securities, in either case of the
immediately preceding clauses (i) or (ii), Counterparty shall be deemed to have
notified Dealer of a “Combination Settlement” (as defined in the Indenture) with
a “Specified Dollar Amount” (as defined in the Indenture) of USD1,000 applicable
to such Relevant Convertible Securities, notwithstanding any different actual
election by Counterparty with respect to the settlement of such Convertible
Securities.

 

4



--------------------------------------------------------------------------------

  

Counterparty acknowledges its responsibilities under applicable securities laws,
and in particular Section 9 and Section 10(b) of the Exchange Act (as defined
below) and the rules and regulations thereunder, in respect of any election of a
settlement method with respect to the Convertible Securities.

Dealer’s Telephone Number

  

and Telex and/or Facsimile Number

  

and Contact Details for purpose of

  

Giving Notice:

  

To be provided by Dealer.

Settlement Terms:   

Settlement Date:

  

In respect of an Exercise Date occurring on a Conversion Date, the settlement
date for the cash and/or Shares to be delivered in respect of the Relevant
Convertible Securities converted on such Conversion Date pursuant to Section
13.02 of the Indenture; provided that the Settlement Date will not be prior to
the “Scheduled Trading Day” (as defined in the Indenture) immediately following
the date Counterparty provides the Notice of Delivery Obligation prior to
5:00 PM, New York City time.

Delivery Obligation:

  

In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of an
Exercise Date occurring on a Conversion Date, Dealer will deliver to
Counterparty, on the related Settlement Date, a number of Shares and/or amount
of cash in USD equal to the product of (i) the Applicable Percentage and (ii)
the aggregate number of Shares, if any, that Counterparty would be obligated to
deliver to the holder(s) of the Relevant Convertible Securities converted on
such Conversion Date pursuant to Section 13.02 of the Indenture and/or the
aggregate amount of cash, if any, in excess of USD1,000 per Convertible Security
(in denominations of USD1,000) that Counterparty would be obligated to deliver
to holder(s) pursuant to Section 13.02 of the Indenture (except that such
aggregate number of Shares shall be determined without taking into consideration
any rounding pursuant to Section 13.02(j) of the Indenture and shall be rounded
down to the nearest whole number) and cash in lieu of fractional Shares, if any,
resulting from such rounding, as if Counterparty had elected to satisfy its
conversion obligation in respect of such Relevant Convertible Securities by the
Convertible Security Settlement Method, notwithstanding any different actual
election by Counterparty with respect to the settlement of such Convertible
Securities (the “Convertible Obligation”); provided that (i) if the Convertible
Obligation exceeds the Capped Convertible Obligation, then the Delivery
Obligation shall be the Capped Convertible Obligation; and (ii) the Convertible
Obligation (and, for the avoidance of doubt, the Capped Convertible Obligation)
shall be determined excluding any Shares and/or cash that Counterparty is
obligated to deliver to holder(s) of the Relevant Convertible Securities as a
result of any adjustments to the Conversion Rate pursuant to Sections 13.03 or
13.04(g) of the Indenture (and, for the avoidance of doubt, the Delivery
Obligation shall not include any interest payment on the Relevant Convertible
Securities that the Counterparty is (or would have been) obligated to deliver to
holder(s) of the Relevant Convertible Securities for such Conversion Date);
provided, further that if Counterparty or its

 

5



--------------------------------------------------------------------------------

  

board of directors is permitted or required to exercise discretion under the
terms of the Indenture with respect to any determination, calculation or
adjustment (including, without limitation, pursuant to Section 13.05 of the
Indenture or in connection with any proportional adjustments or the
determination of the fair value of any securities, property, rights or other
assets) (any such determination, calculation or adjustment, a “Counterparty
Determination”), Counterparty shall consult with Dealer with respect thereto
and, if the Calculation Agent disagrees in good faith with such Counterparty
Determination, notwithstanding anything herein to the contrary, the Calculation
Agent shall make the relevant determination, calculation or adjustment for
purposes of this Transaction (and for the avoidance of doubt, such
determination, calculation or adjustment shall be made (A) in accordance with
the methodology set forth in the Indenture, except as set forth in this
paragraph, and (B) using, where relevant, variables determined by the
Calculation Agent).

Capped Convertible Obligation:

  

In respect of an Exercise Date occurring on a Conversion Date, the Convertible
Obligation that would apply if the “Daily VWAP” for each “Trading Day” in the
“Observation Period” (each as defined in the Indenture, subject to the provision
set forth opposite the caption “Convertible Security Settlement Method” below)
were the lesser of (x) the Cap Price and (y) the actual Daily VWAP for such
Trading Day.

Applicable Limit:

  

Notwithstanding the provisions under “Delivery Obligation” above but subject to
Section 8(a) below, in all events the Delivery Obligation for any Option shall
be capped so that (i) an amount of cash in USD equal to the sum of (x) the
number of Shares comprising such Delivery Obligation multiplied by the
Applicable Limit Price on the Settlement Date for such Option and (y) the amount
of cash in USD comprising such Delivery Obligation does not exceed (ii) an
amount of cash in USD equal to the Applicable Percentage multiplied by the
excess of (x) the aggregate of (A) the amount of cash, if any, payable to the
holder of the related Relevant Convertible Security and (B) the number of
Shares, if any, deliverable to the holder of the related Relevant Convertible
Security multiplied by the Applicable Limit Price on the Settlement Date for
such Option over (y) USD1,000.

Applicable Limit Price:

  

On any day, the opening price as displayed under the heading “Op” on Bloomberg
page ECPG <equity> (or any successor thereto).

Convertible Security Settlement Method:

  

For any Relevant Convertible Securities, if Counterparty has notified Dealer in
the related Notice of Exercise (or in the Notice of Convertible Security
Settlement Method, as the case may be) that it has elected to satisfy its
conversion obligation in respect of such Relevant Convertible Securities in cash
or in a combination of cash and Shares in accordance with Section 13.02(a) of
the Indenture (a “Cash Election”) with a “Specified Dollar Amount” (as defined
in the Indenture) of at least USD1,000, the Convertible Security Settlement
Method shall be the settlement method actually so elected by Counterparty in
respect of such Relevant Convertible Securities; otherwise, the Convertible
Security Settlement Method shall (i) assume Counterparty had made a Cash
Election with respect to such Relevant Convertible Securities with a “Specified
Dollar Amount” (as defined in the Indenture) of

 

6



--------------------------------------------------------------------------------

  

USD1,000 per Relevant Convertible Security and (ii) be calculated as if the
relevant “Observation Period” (as defined in the Indenture) pursuant to Section
13.02 of the Indenture consisted of 100 “Trading Days” (as defined in the
Indenture) commencing on (x) the second “Scheduled Trading Day” (as defined in
the Indenture) after the Conversion Date for conversions occurring prior to the
Free Convertibility Period or (y) the 102nd “Scheduled Trading Day” prior to the
“Maturity Date” (each as defined in the Indenture) for conversions occurring
during the Free Convertibility Period.

Notice of Delivery Obligation:

  

No later than the Exchange Business Day immediately following the last day of
the relevant “Observation Period” (as defined in the Indenture, subject to the
provision set forth opposite the caption “Convertible Security Settlement
Method” above), Counterparty shall give Dealer notice of the final number of
Shares and/or cash comprising the Convertible Obligation; provided that, with
respect to any Exercise Date occurring during the Free Convertibility Period,
Counterparty may provide Dealer with a single notice of an aggregate number of
Shares and/or cash comprising the Convertible Obligations for all Exercise Dates
occurring in such period on (i) if “Physical Settlement” applies to the related
Relevant Convertible Securities, the “Scheduled Trading Day” immediately
preceding the “Maturity Date” (each as defined in the Indenture) or (ii) if
“Cash Settlement” or “Combination Settlement” applies to the related Relevant
Convertible Securities, the “Trading Day” immediately following the last day of
the relevant “Observation Period” (each as defined in the Indenture) (it being
understood, for the avoidance of doubt, that the requirement of Counterparty to
deliver such notice shall not limit Counterparty’s obligations with respect to
any Notice of Exercise or any Notice of Convertible Security Settlement Method
or Dealer’s obligations with respect to any Delivery Obligation, each as set
forth above, in any way).

Other Applicable Provisions:

  

To the extent Dealer is obligated to deliver Shares hereunder, the provisions of
Sections 9.1(c), 9.8, 9.9, 9.11 (except that the Representation and Agreement
contained in Section 9.11 of the Equity Definitions shall be modified by
excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws arising as a result
of the fact that Counterparty is the Issuer of the Shares) and 9.12 of the
Equity Definitions will be applicable as if “Physical Settlement” applied to the
Transaction.

Share Adjustments:   

Method of Adjustment:

  

Notwithstanding Section 11.2 of the Equity Definitions, which shall not apply
with respect to the Transaction, upon the occurrence of any event or condition
set forth in Sections 13.04(a)-(e) or 13.05 of the Indenture that results in an
adjustment under the Indenture, (i) the Calculation Agent shall make (A) an
analogous adjustment to the terms relevant to the exercise, settlement or
payment of the Transaction (other than the Cap Price) and (B) a proportionate
adjustment to the Cap Price to the extent any adjustment is made to the Strike
Price pursuant to clause (A) above; and (ii) the Calculation Agent may, in its
commercially reasonable discretion but without duplication of any adjustment

 

7



--------------------------------------------------------------------------------

  

pursuant to clause (i) above, make any further adjustment consistent with the
Calculation Agent Adjustment set forth in Section 11.2(c) of the Equity
Definitions (as modified pursuant to this Confirmation) to the Cap Price (but,
for the avoidance of doubt, to no other term relevant to the exercise,
settlement or payment of any Option) to preserve the fair value of the Options
to Dealer, after taking into account such Potential Adjustment Event; provided
that in no event shall the Cap Price be less than the Strike Price.

  

Reasonably promptly upon the occurrence of any such event or condition set forth
in Sections 13.04(a)-(e) or 13.05 of the Indenture, Counterparty shall notify
the Calculation Agent of such event or condition; and once the adjustments to be
made to the terms of the Indenture and the Convertible Securities in respect of
such event or condition have been determined, Counterparty shall reasonably
promptly notify the Calculation Agent in writing of the details of such
adjustments.

Extraordinary Events:   

Merger Events:

  

Notwithstanding Section 12.1(b) of the Equity Definitions, which shall not apply
with respect to the Transaction, a “Merger Event” means the occurrence of any
event or condition set forth in the definition of “Merger Event” under
Section 13.07(a) of the Indenture.

Consequences of Merger Events

  

/Tender Offers:

  

Notwithstanding Sections 12.2, 12.3, and 12.4 of the Equity Definitions, which
shall not apply with respect to the Transaction, upon the occurrence of a Merger
Event that results in an adjustment under the Indenture, (i) the Calculation
Agent shall make an analogous adjustment to the terms relevant to the exercise,
settlement or payment of the Transaction; provided that such adjustment shall be
made without regard to any adjustment to the Conversion Rate pursuant to
Sections 13.03 or 13.04(g) of the Indenture; and (ii) the Calculation Agent may,
in its commercially reasonable discretion, make any further adjustment to the
Cap Price (but, for the avoidance of doubt, to no other term relevant to the
exercise, settlement or payment of any Option) consistent with the Modified
Calculation Agent Adjustment set forth in Section 12.2(e) or 12.3(d) of the
Equity Definitions, as applicable; provided that in no event shall the Cap Price
be less than the Strike Price; provided further that if, with respect to a
Merger Event, the consideration for the Shares includes (or, at the option of a
holder of Shares, may include) shares of an entity or person not organized under
the laws of the United States, any State thereof or the District of Columbia,
Cancellation and Payment (Calculation Agent Determination) shall apply.

Notice of Merger Consideration:

  

Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), Counterparty shall
reasonably promptly (but, in any event prior to the relevant merger date) notify
the Calculation Agent of (i) the weighted average of the types and amounts of
consideration received by the holders of Shares entitled to receive cash,
securities or other property or assets with respect to or in exchange for such
Shares in any Merger Event who

 

8



--------------------------------------------------------------------------------

  

affirmatively make such an election and (ii) the details of the adjustment made
under the Indenture in respect of such Merger Event.

Tender Offer:

  

Applicable

Announcement Event:

  

If an Announcement Date occurs in respect of a Merger Event or Tender Offer
(such occurrence, an “Announcement Event”), then on the earliest to occur of (i)
the date on which the transaction described in any Announcement Event (as
amended or modified) is cancelled, withdrawn, discontinued or otherwise
terminated and (ii) the Expiration Date, Early Termination Date or other date of
cancellation or termination in respect of each Option (the “Announcement Event
Adjustment Date”), the Calculation Agent will determine the cumulative economic
effect on such Option of the Announcement Event (without duplication in respect
of any other adjustment or cancellation valuation made pursuant to this
Confirmation, the Equity Definitions or the Agreement, regardless of whether the
Announcement Event actually results in a Merger Event or Tender Offer, and
taking into account such factors as the Calculation Agent may determine,
including, without limitation, changes in volatility, expected dividends, stock
loan rate or liquidity relevant to the Shares or the Transaction during the
period from the Announcement Event to the Announcement Event Adjustment Date);
provided that, for the avoidance of doubt (x) in no event shall the modification
or amendment of the terms of a transaction described in an Announcement Event
constitute a new, additional or different Announcement Event hereunder (but any
such modification or amendment may be taken into account in determining the
cumulative economic effect on such Option of the Announcement Event) and (y) the
occurrence of an Announcement Event Adjustment Date in respect of the
cancellation, withdrawal, discontinuation or other termination of the
transaction described in an Announcement Event (as amended or modified) shall
not preclude the occurrence of a later Announcement Date with respect to such
transaction. If the Calculation Agent determines that such cumulative economic
effect on any Option is material, then on the Announcement Event Adjustment Date
for such Option, the Calculation Agent may make such adjustment to the Cap Price
(but, for the avoidance of doubt, to no other term relevant to the exercise,
settlement or payment of such Option) as the Calculation Agent determines
appropriate to account for such economic effect, which adjustment shall be
effective immediately prior to the exercise, termination or cancellation of such
Option, as the case may be.

Announcement Date:

  

The definition of “Announcement Date” in Section 12.1 of the Equity Definitions
is hereby amended by (i) replacing the words “a firm” with the word “any” in the
second and fourth lines thereof, (ii) replacing the word “leads to the” with the
words “, if completed, would lead to a” in the third and the fifth lines
thereof, (iii) replacing the words “voting shares” with the word “Shares” in the
fifth line thereof, and (iv) inserting the words “by any entity” after the word
“announcement” in the second and the fourth lines thereof.

Nationalization, Insolvency

  

or Delisting:

  

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the

 

9



--------------------------------------------------------------------------------

  

Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of The New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange or quotation system, such exchange or quotation system shall
thereafter be deemed to be the Exchange.

Additional Disruption Events:

     

(a)  Change in Law:

  

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) replacing the word “Shares” with the phrase
“Hedge Positions” in clause (X) thereof, (iii) inserting the parenthetical
“(including, for the avoidance of doubt and without limitation, adoption or
promulgation of new regulations authorized or mandated by existing statute)” at
the end of clause (A) thereof, (iv) immediately following the word “Transaction”
in clause (X) thereof, adding the phrase “in the manner contemplated by the
Hedging Party on the Trade Date” and (v) adding the following proviso to the end
of clause (Y) thereof: “provided that such party has used good faith efforts to
avoid such increased cost on terms reasonably acceptable to such party, as long
as (i) such party would not incur a materially increased cost (including,
without limitation, due to any increase in tax liability, decrease in tax
benefit or other adverse effect on its tax position, or any increase in margin
or capital requirements), as reasonably determined by such party, in doing so,
(ii) such party would not violate any applicable law, rule, regulation or policy
of such party, as reasonably determined by such party, in doing so, (iii) such
party would not suffer a material penalty, injunction, non-financial burden,
reputational harm or other material adverse consequence in doing so, (iv) such
party would not incur any material operational or administrative burden in doing
so and (v) such party would not, in doing so, be required to take any action
that is contrary to the intent of the law or regulation that is subject to the
Change in Law”.

(b)  Failure to Deliver:

  

Applicable

(c)  Insolvency Filing:

  

Applicable

(d)  Hedging Disruption:

  

Applicable; provided that:

  

(i)

  

Section 12.9(a)(v) of the Equity Definitions is hereby amended by inserting the
following two phrases at the end of such Section:

     

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

  

(ii)

  

Section 12.9(b)(iii) of the Equity Definitions is hereby amended by inserting in
the third line thereof, after the words “to terminate the Transaction”, the
words “or a portion of the Transaction affected by such Hedging Disruption”.

 

10



--------------------------------------------------------------------------------

(e) Increased Cost of Hedging:

  

Not Applicable

Hedging Party:

  

For all applicable Potential Adjustment Events and Extraordinary Events, Dealer

Determining Party:

  

For all applicable Extraordinary Events, Dealer

Non-Reliance:

  

Applicable

Agreements and Acknowledgments

  

Regarding Hedging Activities:

  

Applicable

Additional Acknowledgments:

  

Applicable

3.    Calculation Agent:      Dealer, whose judgments, determinations and
calculations shall be made in good faith and in a commercially reasonable
manner. Following any determination or calculation by the Calculation Agent
hereunder, upon a request by Company, the Calculation Agent shall promptly (but
in any event within three Scheduled Trading Days) provide to Company by e-mail
to the e-mail address provided by Company in such request a report (in a
commonly used file format for the storage and manipulation of financial data)
displaying in reasonable detail the basis for such determination or calculation
(including any assumptions used in making such determination or calculation), it
being understood that the Calculation Agent shall not be obligated to disclose
any proprietary models used by it for such determination or calculation.

4.    Account Details:

 

Dealer Payment Instructions:    Bank:    The Bank of New York, NY    SWIFT:   
IRVTUS3N    Bank Routing:    021 000 018    Acct Name:    Credit Suisse
International    Acct No.:    890-0360-968 Counterparty Payment Instructions:   
To be provided by Counterparty.

5.    Offices:

The Office of Dealer for the Transaction is: New York

The Office of Counterparty for the Transaction is: Not applicable

6.    Notices: For purposes of this Confirmation:

Address for notices or communications to Counterparty for purposes of this
Confirmation:

 

To:    Encore Capital Group, Inc.    3111 Camino Del Rio North, Suite 1300   
San Diego, CA 92108 Attn:    Paul Grinberg, Chief Financial Officer Telephone:
   858-309-6904 Facsimile:    858-309-6977 With a copy to:    Attn:    Greg
Call, General Counsel Telephone:    858-569-3978 Facsimile:    858-309-6998

Address for notices or communications to Dealer for purposes of this
Confirmation:

 

11



--------------------------------------------------------------------------------

Address:    Credit Suisse AG, New York branch    Eleven Madison Avenue    New
York, NY 10010-3629 For payments and deliveries:    Facsimile No.:
(212) 325-8175    Telephone No.: (212) 325-8678 / (212) 325-3213 For all other
communications:    Facsimile No.: (212) 325-8173    Telephone No.:
(212) 325-8676 / (212) 538-5306 / (212) 538-1193 / (212) 538-6886

7.    Representations, Warranties and Agreements:

(a)        Each of the representations and warranties of Counterparty set forth
in Section 1 of the Purchase Agreement (the “Purchase Agreement”), dated as of
June 18, 2013, between Counterparty and Morgan Stanley & Co. LLC and Barclays
Capital Inc. as representatives of the initial purchasers party thereto (the
“Initial Purchasers”), are true and correct and are hereby deemed to be repeated
to Dealer as if set forth herein. In addition to the representations and
warranties in the Agreement and those contained elsewhere herein, Counterparty
represents and warrants to and for the benefit of, and agrees with, Dealer as
follows:

(i)        On the Trade Date (A) Counterparty is not aware of any material
nonpublic information regarding Counterparty or the Shares and (B) all reports
and other documents filed by Counterparty with the Securities and Exchange
Commission pursuant to the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) when considered as a whole (with the more recent such reports
and documents deemed to amend inconsistent statements contained in any earlier
such reports and documents), do not contain any untrue statement of a material
fact or any omission of a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances in
which they were made, not misleading.

(ii)       (A) (i) On the Trade Date, (ii) during the “Observation Period” (as
defined in the Indenture, subject to the provision set forth opposite the
caption “Convertible Security Settlement Method” above) applicable to the
Relevant Convertible Securities and (iii) in the event an Early Termination Date
is designated due to an Additional Termination Event pursuant to
Section 8(a)(ii) or 8(a)(iv), during a period starting on or about such Early
Termination Date as reasonably determined by Dealer and notified to Counterparty
(an “Early Termination Period”), in each case, the Shares or securities that are
convertible into, or exchangeable or exercisable for, Shares, are not, and shall
not be, subject to a “restricted period,” as such term is defined in Regulation
M under the Exchange Act (“Regulation M”) and (B), without limiting the
generality of the immediately preceding clause (A), the Counterparty shall not
engage in any “distribution,” as such term is defined in Regulation M, other
than a distribution meeting the requirements of the exceptions set forth in
sections 101(b) and 102(b) of Regulation M, until the second Exchange Business
Day immediately following the Trade Date.

(iii)      On the Trade Date, and on each day during the “Observation Period”
(as defined in the Indenture, subject to the provision set forth opposite the
caption “Convertible Security Settlement Method” above) applicable to the
Relevant Convertible Securities and any Early Termination Period, neither
Counterparty nor any “affiliated purchaser” (each as defined in Rule 10b-18
under the Exchange Act (“Rule 10b-18”)) shall directly or indirectly (including,
without limitation, by means of any cash-settled or other derivative instrument)
purchase, offer to purchase, place any bid or limit order that would effect a
purchase of, or commence any tender offer relating to, any Shares (or an
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares.

(iv)      Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that Dealer is not making any
representations or warranties or taking any position or expressing any view with
respect to the treatment of the Transaction under any accounting standards
including ASC Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and
Hedging, or ASC Topic 480, Distinguishing Liabilities from Equity and ASC Topic
815-40, Derivatives and Hedging – Contracts in Entity’s Own Equity (or any
successor issue statements) or under FASB’s Liabilities & Equity Project.

 

12



--------------------------------------------------------------------------------

(v)         Without limiting the generality of Section 3(a)(iii) of the
Agreement, the Transaction will not violate Rule 13e-1 or Rule 13e-4 under the
Exchange Act.

(vi)         On or prior to the Effective Date, Counterparty shall deliver to
Dealer a resolution of Counterparty’s board of directors authorizing the
Transaction.

(vii)        Counterparty is not entering into this Confirmation to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for Shares) or to raise or depress or otherwise manipulate
the price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.

(viii)       Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

(ix)         On each of the Trade Date and the Premium Payment Date,
Counterparty is not, or will not be, “insolvent” (as such term is defined under
Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United States Code)
(the “Bankruptcy Code”)) and Counterparty would be able to purchase the Shares
hereunder in compliance with the laws of the jurisdiction of its incorporation.

(x)          To Counterparty’s knowledge, based on due inquiry, no state or
local (including non-U.S. jurisdictions) law, rule, regulation or regulatory
order applicable to the Shares would give rise to any reporting, consent,
registration or other requirement (including without limitation a requirement to
obtain prior approval from any person or entity) as a result of Dealer or its
affiliates owning or holding (however defined) Shares.

(xi)         Counterparty understands no obligations of Dealer to it hereunder
will be entitled to the benefit of deposit insurance and that such obligations
will not be guaranteed by any affiliate of Dealer or any governmental agency.

(xii)        Counterparty (A) is capable of evaluating investment risks
independently, both in general and with regard to all transactions and
investment strategies involving a security or securities, (B) will exercise
independent judgment in evaluating the recommendations of any broker-dealer or
its associated persons, unless it has otherwise notified the broker-dealer in
writing, and (C) has total assets of at least $50 million.

(b)        Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in the U.S. Commodity Exchange Act,
as amended.

(c)        Each of Dealer and Counterparty acknowledges that the offer and sale
of the Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.

(d)        Each of Dealer and Counterparty agrees and acknowledges that Dealer
is a “financial institution,” “swap participant” and “financial participant”
within the meaning of Sections 101(22), 101(53C) and 101(22A) of the Bankruptcy
Code. The parties hereto further agree and acknowledge that it is the intent of
the parties that (A) this Confirmation is (i) a “securities contract,” as such
term is defined in Section 741(7) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder or in connection herewith is a “termination
value,” “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “settlement payment,” within the
meaning of Section 546 of the Bankruptcy Code, and (ii) a “swap agreement,” as
such term is defined in Section 101(53B) of the Bankruptcy Code, with respect to
which each payment and delivery hereunder or in connection herewith is a
“termination value,” “payment amount” or “other transfer obligation” within the
meaning of Section 362 of the Bankruptcy Code and a “transfer,” as such term is
defined in Section 101(54) of the Bankruptcy Code

 

13



--------------------------------------------------------------------------------

and a “payment or other transfer of property” within the meaning of Sections 362
and 546 of the Bankruptcy Code, and (B) that Dealer is entitled to the
protections afforded by, among other sections, Sections 362(b)(6), 362(b)(17),
362(o), 546(e), 546(g), 548(d)(2), 555, 560 and 561 of the Bankruptcy Code.

(e)        Counterparty shall deliver to Dealer an opinion of counsel, dated as
of the Effective Date, with respect to the matters set forth in Section 3(a) of
the Agreement; provided that, such opinion of counsel may contain customary
exceptions and qualifications, including, without limitation, excepts and
qualifications relating to indemnification provisions.

8. Other Provisions:

(a)         Additional Termination Events.

(i)        The occurrence of an “Event of Default” with respect to Counterparty
under the terms of the Convertible Securities as set forth in Section 6.01 of
the Indenture that results in an acceleration of the Convertible Securities
pursuant to the terms of the Indenture shall be an Additional Termination Event
with respect to which the Transaction is the sole Affected Transaction and
Counterparty is the sole Affected Party, and Dealer shall be the party entitled
to designate an Early Termination Date pursuant to Section 6(b) of the
Agreement.

(ii)       Notwithstanding anything to the contrary in this Confirmation, the
receipt by Dealer from Counterparty, within the applicable time period set forth
under “Notice of Exercise” above, of any Notice of Exercise in respect of the
exercise of any Options that, according to such Notice of Exercise, relate to
Relevant Convertible Securities that are Make-Whole Convertible Securities shall
constitute an Additional Termination Event as provided in this paragraph and
shall not result in the exercise of any Options. Upon receipt of any such Notice
of Exercise, Dealer shall designate an Exchange Business Day following such
Additional Termination Event as an Early Termination Date (and Dealer shall use
its commercially reasonable efforts to designate such Early Termination Date so
that the related payment or delivery, as the case may be, hereunder in respect
of the Relevant Conversion Options will occur on (or as promptly as reasonable
practicable after) the related settlement for the conversion of the Relevant
Convertible Securities) with respect to the portion of the Transaction
corresponding to a number of Options (the “Relevant Conversion Options”) equal
to the lesser of (A) the aggregate principal amount of Relevant Convertible
Securities specified in such Notice of Exercise, divided by USD1,000, and
(B) the Number of Options as of the date Dealer designates such Early
Termination Date and, as of such date, the Number of Options shall be reduced by
the number of Relevant Conversion Options. Any payment hereunder with respect to
such termination (the “Conversion Unwind Payment”) shall be calculated pursuant
to Section 6 of the Agreement as if (1) an Early Termination Date had been
designated in respect of a Transaction having terms identical to the Transaction
(except that, for purposes of this Section 8(a)(ii), the provisions opposite the
caption “Applicable Limit” above shall be deemed to be deleted from this
Confirmation) and a Number of Options equal to the number of Relevant Conversion
Options, (2) Counterparty were the sole Affected Party with respect to such
Additional Termination Event and (3) the terminated portion of the Transaction
were the sole Affected Transaction (and, in determining the amount payable
pursuant to Section 6 of the Agreement, the Calculation Agent shall not take
into account any adjustments to the “Conversion Rate” (as defined in the
Indenture) pursuant to Section 13.03 or 13.04(g) of the Indenture); provided
that, the Conversion Unwind Payment shall not be greater than (x) the Applicable
Percentage multiplied by (y) the number of Relevant Conversion Options
multiplied by (z) the excess of (I) the “Conversion Rate” (as defined in the
Indenture taking into account any adjustments thereto pursuant to Section 13.03
of the Indenture), multiplied by the Applicable Limit Price on the settlement
date for the cash and/or Shares to be delivered pursuant to Section 13.02 of the
Indenture in respect of the Relevant Convertible Securities relating to such
Conversion Unwind Payment, over (II) USD1,000.

(iii)      Within five Scheduled Trading Days promptly following any Repayment
Event (as defined below), Counterparty shall notify Dealer of such Repayment
Event and the aggregate principal amount of Convertible Securities subject to
such Repayment Event (any such notice, a “Repayment Notice”); provided that such
Repayment Notice shall contain an acknowledgement by Counterparty of its
responsibilities under applicable securities laws, and in particular Section 9
and 10(b) of the Exchange Act and the rules and regulations promulgated
thereunder and shall remake the representations set forth in Section 7(a)(i)(A),
in each case in respect of such repurchase and delivery of such Repayment
Notice. The receipt by Dealer from Counterparty of any Repayment Notice shall
constitute an Additional Termination Event as provided in this

 

14



--------------------------------------------------------------------------------

paragraph. Upon receipt of any such Repayment Notice, Dealer shall designate an
Exchange Business Day following receipt of such Repayment Notice as an Early
Termination Date with respect to the portion of the Transaction corresponding to
a number of Options (the “Repayment Options”) equal to the lesser of (A) the
aggregate principal amount of such Convertible Securities specified in such
Repayment Notice, divided by USD1,000, and (B) the Number of Options as of the
date Dealer designates such Early Termination Date and, as of such date, the
Number of Options shall be reduced by the number of Repayment Options. Any
payment hereunder with respect to such termination (the “Repayment Unwind
Payment”) shall be calculated pursuant to Section 6 of the Agreement as if
(1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Options equal to the
number of Repayment Options, (2) Counterparty were the sole Affected Party with
respect to such Additional Termination Event and (3) the terminated portion of
the Transaction were the sole Affected Transaction. “Repayment Event” means that
(i) any Convertible Securities are repurchased (whether in connection with or as
a result of a fundamental change, howsoever defined, or for any other reason) by
Counterparty or any of its subsidiaries, (ii) any Convertible Securities are
delivered to Counterparty or any of its subsidiaries in exchange for delivery of
any property or assets of such party (howsoever described), (iii) any principal
of any of the Convertible Securities is repaid prior to the final maturity date
of the Convertible Securities (for any reason other than as a result of an
acceleration of the Convertible Securities that results in an Additional
Termination Event pursuant to the preceding Section 8(a)(i)), or (iv) any
Convertible Securities are exchanged by or for the benefit of the holders
thereof for any other securities of Counterparty or any of its subsidiaries (or
any other property, or any combination thereof) pursuant to any exchange offer
or similar transaction. For the avoidance of doubt, any conversion of
Convertible Securities pursuant to the terms of the Indenture shall not
constitute a Repayment Event.

(iv)           Notwithstanding anything to the contrary in this Confirmation,
the receipt by Dealer from Counterparty, within the applicable time period set
forth under “Notice of Exercise” above, of any Notice of Exercise in respect of
the exercise of any Options that, according to such Notice of Exercise, relate
to Relevant Convertible Securities that are Excluded Convertible Securities
shall constitute an Additional Termination Event as provided in this paragraph
and shall not result in the exercise of any Options. Upon receipt of any such
Notice of Exercise, Dealer shall designate an Exchange Business Day following
such Additional Termination Event as an Early Termination Date (and Dealer shall
use its commercially reasonable efforts to designate such Early Termination Date
so that the related payment or delivery, as the case may be, hereunder in
respect of the Applicable Conversion Options will occur on (or as promptly as
reasonable practicable after) the related settlement for the conversion of the
Excluded Convertible Securities) with respect to the portion of the Transaction
corresponding to a number of Options (the “Applicable Conversion Options”) equal
to the lesser of (A) the aggregate principal amount of Excluded Convertible
Securities specified in such Notice of Exercise, divided by USD1,000, and
(B) the Number of Options as of the date Dealer designates such Early
Termination Date and, as of such date, the Number of Options shall be reduced by
the number of Applicable Conversion Options. Any payment hereunder with respect
to such termination (the “Early Conversion Unwind Payment”) shall be calculated
pursuant to Section 6 of the Agreement as if (1) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction (except that, for purposes of this Section 8(a)(iv), the provisions
opposite the caption “Applicable Limit” above shall be deemed to be deleted from
this Confirmation) and a Number of Options equal to the number of Applicable
Conversion Options, (2) Counterparty were the sole Affected Party with respect
to such Additional Termination Event and (3) the terminated portion of the
Transaction were the sole Affected Transaction (and, in determining the amount
payable pursuant to Section 6 of the Agreement, the Calculation Agent shall not
take into account any adjustments to the “Conversion Rate” (as defined in the
Indenture) pursuant to Section 13.03 or 13.04(g) of the Indenture); provided
that, the Early Conversion Unwind Payment shall not be greater than (x) the
Applicable Percentage multiplied by (y) the number of Applicable Conversion
Options multiplied by (z) the excess of (I) the “Conversion Rate” (as defined in
the Indenture without taking into account any adjustments to the “Conversion
Rate” (as defined in the Indenture) pursuant to Section 13.03 or 13.04(g) of the
Indenture), multiplied by the Applicable Limit Price on the settlement date for
the cash and/or Shares to be delivered pursuant to Section 13.02 of the
Indenture in respect of the Excluded Convertible Securities relating to such
Early Conversion Unwind Payment, over (II) USD1,000.

(b)        Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events.  If Dealer shall owe Counterparty any amount
pursuant to “Consequences of Merger Events/Tender Offers” above or Sections
12.6, 12.7 or 12.9 of the Equity Definitions or pursuant to Section 6(d)(ii) of
the Agreement, including, without

 

15



--------------------------------------------------------------------------------

limitation, any Conversion Unwind Payment, any Early Conversion Unwind Payment
and any Repayment Unwind Payment (a “Payment Obligation”), Dealer shall satisfy
any such Payment Obligation by the Share Termination Alternative (as defined
below) unless either (i) Counterparty shall have elected for Dealer to satisfy
such Payment Obligation in cash in USD by (x) giving irrevocable telephonic
notice to Dealer, confirmed in writing within one Scheduled Trading Day, no
later than 12:00 noon, New York City time, on the relevant merger date,
Announcement Date, Early Termination Date or date of cancellation or termination
in respect of an Extraordinary Event, as applicable and (y) remaking the
representation set forth in Section 7(a)(i)(A) of this Confirmation on the date
of such notice, confirmed in writing within one Scheduled Trading Day or (ii) in
the event of (x) an Insolvency, a Nationalization or a Merger Event, in each
case, in which the consideration or proceeds to be paid to holders of Shares
consists solely of cash or (y) an Event of Default in which Counterparty is the
Defaulting Party or a Termination Event in which Counterparty is the Affected
Party, which Event of Default or Termination Event resulted from an event or
events within Counterparty’s control (other than any Additional Termination
Event pursuant to Section 8(a)(ii) or Section 8(a)(iii)), in either of which
cases under the immediately preceding clauses (i) or (ii), the provisions of
“Consequences of Merger Events/Tender Offers” above, Sections 12.6, 12.7 or 12.9
of the Equity Definitions or Section 6(d)(ii) of the Agreement, as the case may
be, shall apply in lieu of the provisions of this Section 8(b) in respect of
such Payment Obligation. In the case of any such settlement by the Share
Termination Alternative, the following provisions shall apply on the Scheduled
Trading Day immediately following the relevant merger date, Announcement Date,
Early Termination Date or date of cancellation or termination in respect of an
Extraordinary Event, as applicable:

 

Share Termination Alternative:

  

Applicable and means that Dealer shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to “Consequences of Merger Events/Tender Offers”
above, Section 12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) of the
Agreement, as applicable, or such later date as the Calculation Agent may
reasonably determine (the “Share Termination Payment Date”), in satisfaction of
the Payment Obligation.

Share Termination Delivery

  

Property:

  

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

Share Termination Unit Price:

  

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation.

Share Termination Delivery Unit:

  

In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization or
Merger Event, one Share or a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Insolvency, Nationalization or Merger Event, as
applicable. If such Insolvency, Nationalization or Merger Event involves a
choice of consideration to be received by holders, such holder shall be deemed
to have elected to receive the maximum possible amount of cash.

Failure to Deliver:

  

Applicable

Other applicable provisions:

  

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.11 (except that the Representation and Agreement contained in Section
9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Counterparty is the issuer of the Shares or any portion of the Share
Termination Delivery Units) and 9.12 of the

 

16



--------------------------------------------------------------------------------

  

Equity Definitions will be applicable as if “Physical Settlement” applied to the
Transaction, except that all references to “Shares” shall be read as references
to “Share Termination Delivery Units.”

(c)        Disposition of Hedge Shares.    Counterparty hereby agrees that if,
in the good faith reasonable judgment of Dealer, based on advice of counsel, any
Shares acquired by Dealer for the purpose of hedging its obligations pursuant to
the Transaction, other than any such Shares that were, at the time of
acquisition by Dealer, “restricted securities” within the meaning of Rule 144
under the Securities Act (any such Shares, the “Hedge Shares”), cannot be sold
in the public market by Dealer without registration under the Securities Act,
Counterparty shall, at its election: (i) in order to allow Dealer to sell the
Hedge Shares in a registered offering, make available to Dealer an effective
registration statement under the Securities Act to cover the resale of such
Hedge Shares and (A) enter into an agreement substantially similar to
underwriting agreements for registered secondary offerings of a substantially
similar size, in form and substance reasonably satisfactory to Dealer,
(B) provide accountant’s “comfort” letters in customary form for registered
offerings of equity securities of a substantially similar size, (C) provide
disclosure opinions of nationally recognized outside counsel to Counterparty
reasonably acceptable to Dealer, (D) provide other customary opinions,
certificates and closing documents customary in form for registered offerings of
equity securities of a substantially similar size and (E) afford Dealer a
reasonable opportunity to conduct a “due diligence” investigation with respect
to Counterparty customary in scope for underwritten offerings of equity
securities of a substantially similar size; provided, however, that if Dealer,
in its reasonable discretion, is not satisfied with access to due diligence
materials, the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this Section 8(c) shall apply at the election of Counterparty;
(ii) in order to allow Dealer to sell the Hedge Shares in a private placement,
enter into a private placement agreement substantially similar to private
placement purchase agreements customary for private placements of equity
securities of a substantially similar size, in form and substance reasonably
satisfactory to Dealer, including customary representations, covenants, blue sky
and other governmental filings and/or registrations, indemnities to Dealer, due
diligence rights (for Dealer or any designated buyer of the Hedge Shares from
Dealer), opinions and certificates and such other documentation as is customary
for private placements agreements for private placements of equity securities of
a substantially similar size, all reasonably acceptable to Dealer (in which
case, the Calculation Agent shall make any adjustments to the terms of the
Transaction that are necessary, in its reasonable judgment, to compensate Dealer
for any discount from the public market price of the Shares incurred on the sale
of Hedge Shares in a private placement); or (iii) purchase the Hedge Shares from
Dealer at the VWAP Price on such Exchange Business Days, and in the amounts,
requested by Dealer. “VWAP Price” means, on any Exchange Business Day, the per
Share volume-weighted average price as displayed under the heading “Bloomberg
VWAP” on Bloomberg page “ECPG <equity> AQR” (or any successor thereto) in
respect of the period from 9:30 a.m. to 4:00 p.m. (New York City time) on such
Exchange Business Day (or if such volume-weighted average price is unavailable,
the market value of one Share on such Exchange Business Day, as determined by
the Calculation Agent using a volume-weighted method).

(d)        Repurchase Notices.     Counterparty shall, on or prior to any day on
which Counterparty effects any repurchase of Shares, give Dealer a written
notice of such repurchase (a “Repurchase Notice”) if, following such repurchase,
the Notice Percentage as determined on the date of such Repurchase Notice is
(i) greater than 9.0% and (ii) greater by 0.5% than the Notice Percentage
included in the immediately preceding Repurchase Notice (or, in the case of the
first such Repurchase Notice, greater than the Notice Percentage as of the date
hereof). The “Notice Percentage” as of any day is the fraction, expressed as a
percentage, the numerator of which is the Number of Shares and the denominator
of which is the number of Shares outstanding on such day. In the event that
Counterparty fails to provide Dealer with a Repurchase Notice on the day and in
the manner specified in this Section 8(d) then Counterparty agrees to indemnify
and hold harmless Dealer, its affiliates and their respective directors,
officers, employees, agents and controlling persons (Dealer and each such person
being an “Indemnified Party”) from and against any and all losses, claims,
damages and liabilities (or actions in respect thereof), joint or several, to
which such Indemnified Party may become subject under applicable securities
laws, including without limitation, Section 16 of the Exchange Act, relating to
or arising out of such failure. If for any reason the foregoing indemnification
is unavailable to any Indemnified Party or insufficient to hold harmless any
Indemnified Party, then Counterparty shall contribute, to the maximum extent
permitted by law, to the amount paid or payable by the Indemnified Party as a
result of such loss, claim, damage or liability. In addition, Counterparty will
reimburse any Indemnified Party for all reasonable expenses (including
reasonable counsel fees and expenses) as they are incurred (after notice to
Counterparty) in connection with the investigation of, preparation for or
defense or settlement of any pending or threatened claim or any action, suit or
proceeding arising therefrom, whether or not such Indemnified Party is a party
thereto and whether or not such claim, action, suit or proceeding is initiated
or brought by or on behalf of Counterparty. This indemnity shall survive the
completion of the Transaction contemplated by this Confirmation and any
assignment and delegation of the Transaction made pursuant to this Confirmation
or the Agreement shall inure to the benefit of any permitted assignee of Dealer.

 

17



--------------------------------------------------------------------------------

(e)        Transfer and Assignment.

(i)          Either party may transfer any of its rights or obligations under
the Transaction with the prior written consent of the non-transferring party,
such consent not to be unreasonably withheld or delayed. For the avoidance of
doubt, Dealer may condition its consent on any of the following, without
limitation: (i) the receipt by Dealer of opinions and documents reasonably
satisfactory to Dealer in connection with such assignment, (ii) such assignment
being effected on terms reasonably satisfactory to Dealer with respect to any
legal and regulatory requirements relevant to Dealer, (iii) Counterparty
continuing to be obligated to provide notices hereunder relating to the
Convertible Securities and continuing to be obligated with respect to
“Disposition of Hedge Shares” and “Repurchase Notices” above, (iv) Counterparty
not being released from its indemnification obligations under Section 8(d) of
this Confirmation, (v) such assignment only being to a third party that is a
United States person (as defined in the Internal Revenue Code of 1986, as
amended), (vi) Dealer not being, as a result of such assignment, required to pay
the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount Dealer would have been required to pay to
Counterparty in the absence of such assignment, (vii) there not being an Event
of Default, Potential Event of Default or Termination Event as a result of such
assignment, (viii) without limiting the generality of clause (v), Counterparty
causing the transferee to make such Payee Tax Representations and to provide
such tax documentation as may be reasonably requested by Dealer to permit Dealer
to determine that the results described in clauses (vi) and (vii) will not occur
upon or after such assignment and (ix) Counterparty being responsible for all
reasonable costs and expenses, including reasonable counsel fees, incurred by
Dealer in connection with such assignment. In addition, Dealer may transfer or
assign without any consent of the Counterparty its rights and obligations
hereunder and under the Agreement (1) in whole or in part to any affiliate of
Dealer of credit quality at least equivalent to that of Dealer as of the Trade
Date, (2) in whole or in part to any other affiliate of Dealer with respect to
which Counterparty shall have received a full guaranty of such affiliate’s
obligations from Dealer in form and substance reasonably satisfactory to
Counterparty or (3) if at the time of such transfer or assignment an Excess
Ownership Position exists, in part to any other third party with a rating for
its long term, unsecured and unsubordinated indebtedness equal to or better than
the lesser of (I) the credit rating of Dealer at the time of the transfer and
(II) A- by Standard and Poor’s Rating Group, Inc. or its successor (“S&P”), or
A3 by Moody’s Investor Service, Inc. (“Moody’s”) or, if either S&P or Moody’s
ceases to rate such debt, at least an equivalent or better rating by a
substitute rating agency mutually agreed by Counterparty and Dealer, in the case
of this clause (3), to the extent that an Excess Ownership Position no longer
exists after giving effect to such partial transfer or assignment, in each case
of the immediately preceding clauses (1), (2) and (3), only if an Event of
Default, Potential Event of Default or Termination Event will not occur as a
result of such transfer or assignment.

(ii)          At any time at which any Excess Ownership Position exists, if
Dealer, in its discretion, is unable to effect a transfer or assignment to a
third party in accordance with the requirements set forth above after using its
commercially reasonable efforts on pricing terms and within a time period
reasonably acceptable to Dealer such that an Excess Ownership Position no longer
exists, Dealer may designate any Scheduled Trading Day as an Early Termination
Date with respect to a portion (the “Terminated Portion”) of the Transaction,
such that such Excess Ownership Position no longer exists. In the event that
Dealer so designates an Early Termination Date with respect to a portion of the
Transaction, a payment or delivery shall be made pursuant to Section 6 of the
Agreement and Section 8(b) of this Confirmation as if (i) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
the Terminated Portion of the Transaction, (ii) Counterparty shall be the sole
Affected Party with respect to such partial termination and (iii) such portion
of the Transaction shall be the only Terminated Transaction. “Excess Ownership
Position” means any of the following: (i) the Equity Percentage exceeds 9.0%,
(ii) Dealer or any “affiliate” or “associate” of Dealer would own in excess of
14.0% of the outstanding Shares for purposes of Section 203 of the Delaware
General Corporation Law or (iii) Dealer, Dealer Group (as defined below) or any
person whose ownership position would be aggregated with that of Dealer or
Dealer Group (Dealer, Dealer Group or any such person, a “Dealer Person”) under
any federal, state or local laws, regulations or regulatory orders applicable to
ownership of Shares (“Applicable Laws”), owns, beneficially owns, constructively
owns, controls, holds the power to vote or otherwise meets a relevant definition
of ownership in excess of a number of Shares equal to (x) the number of Shares
that would give rise to reporting or registration obligations (except for any
filings of Form

 

18



--------------------------------------------------------------------------------

13F, Schedule 13D or Schedule 13G under the Exchange Act) or other requirements
(including obtaining prior approval by a state or federal regulator) of a Dealer
Person under Applicable Laws and with respect to which such requirements have
not been met or the relevant approval has not been received minus (y) 1% of the
number of Shares outstanding on the date of determination. The “Equity
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the number of Shares that Dealer and any of its affiliates
or any other person subject to aggregation with Dealer, for purposes of the
“beneficial ownership” test under Section 13 of the Exchange Act, or of any
“group” (within the meaning of Section 13) of which Dealer is or may be deemed
to be a part (Dealer and any such affiliates, persons and groups, collectively,
“Dealer Group”), beneficially owns (within the meaning of Section 13 of the
Exchange Act), without duplication, on such day and (B) the denominator of which
is the number of Shares outstanding on such day (including, solely for such
purpose, Shares that would be deemed outstanding pursuant to the last sentence
of Rule 13d-3(d)(1)(i) if such sentence were applicable to the calculation of
clause (B) of the definition of Equity Percentage).

(f)        Staggered Settlement.    If upon advice of counsel with respect to
applicable legal and regulatory requirements, including any requirements
relating to Dealer’s hedging activities hereunder, Dealer reasonably determines
that it would not be advisable to deliver, or to acquire Shares to deliver, any
or all of the Shares to be delivered by Dealer on the relevant Settlement Date,
Dealer may, by notice to Counterparty on or prior to any Settlement Date (a
“Nominal Settlement Date”), elect to deliver the Shares on two or more dates
(each, a “Staggered Settlement Date”) or at two or more times on the Nominal
Settlement Date as follows:

(i)        in such notice, Dealer will specify to Counterparty the related
Staggered Settlement Dates (each of which will be on or prior to such Nominal
Settlement Date, but not prior to the beginning of the related “Observation
Period” (as defined in the Indenture, subject to the provision set forth
opposite the caption “Convertible Security Settlement Method” above)) and/or
delivery times (during any single Staggered Settlement Date) and how it will
allocate the Shares it is required to deliver under “Delivery Obligation”
(above) among the Staggered Settlement Dates and/or delivery times; and

(ii)        the aggregate number of Shares that Dealer will deliver to
Counterparty hereunder on all such Staggered Settlement Dates (including on one
or more delivery times on any single Staggered Settlement Date) will equal the
number of Shares that Dealer would otherwise be required to deliver on such
Nominal Settlement Date.

(g)        Right to Extend.   Dealer may postpone any Exercise Date or
Settlement Date or any other date of valuation or delivery by Dealer, with
respect to some or all of the relevant Options (in which event the Calculation
Agent shall make appropriate adjustments to the Delivery Obligation), if Dealer
determines in its good faith and reasonable discretion, based on advice of
counsel in the case of the immediately following clause (ii), that such
extension is reasonably necessary or appropriate to (i) preserve Dealer’s
hedging or hedge unwind activity hereunder in light of existing liquidity
conditions in the cash market, the stock loan market or any other relevant
market or (ii) to enable Dealer to effect purchases of Shares in connection with
its hedging, hedge unwind or settlement activity hereunder in a manner that
would, if Dealer were Counterparty or an affiliated purchaser of Counterparty,
be in compliance with applicable legal, regulatory or self-regulatory
requirements, or with related policies and procedures applicable to Dealer;
provided that, no such Exercise Date, Settlement Date or any other date of
valuation or delivery by Dealer may be postponed or extended more than 50
“Trading Days” (as defined in the Indenture) after the original Exercise Date,
Settlement Date or other date of valuation or delivery by Dealer, as the case
may be.

(h)        Adjustments.  For the avoidance of doubt, whenever the Calculation
Agent is called upon to make an adjustment pursuant to the terms of this
Confirmation or the Definitions to take into account the effect of an event, the
Calculation Agent shall make such adjustment by reference to the effect of such
event on the Hedging Party.

(i)        Disclosure.    Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(j)        Designation by Dealer.    Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such shares or other securities and otherwise to perform Dealer obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Counterparty solely to the
extent of any such performance.

 

19



--------------------------------------------------------------------------------

(k)        No Netting and Set-off.  Notwithstanding any provision of the
Agreement (including without limitation Section 6(f) thereof, which shall not
apply with respect to the Transaction) and this Confirmation or any other
agreement between the parties to the contrary, neither party shall net or set
off its obligations under the Transaction against its rights against the other
party under any other transaction or instrument.

(l)        Equity Rights.  Dealer acknowledges and agrees that this Confirmation
is not intended to convey to it rights with respect to the Transaction that are
senior to the claims of common stockholders in the event of Counterparty’s
bankruptcy. For the avoidance of doubt, the parties agree that the preceding
sentence shall not apply at any time other than during Counterparty’s bankruptcy
to any claim arising as a result of a breach by Counterparty of any of its
obligations under this Confirmation or the Agreement. For the avoidance of
doubt, the parties acknowledge that this Confirmation is not secured by any
collateral that would otherwise secure the obligations of Counterparty herein
under or pursuant to any other agreement.

(m)      Early Unwind.  In the event the sale by Counterparty of the “Firm
Securities” is not consummated with the Initial Purchasers pursuant to the
Purchase Agreement for any reason by the close of business in New York on the
Premium Payment Date (or such later date as agreed upon by the parties, which in
no event shall be later than July 1, 2013) (the Premium Payment Date or such
later date being the “Early Unwind Date”), the Transaction shall automatically
terminate (the “Early Unwind”), on the Early Unwind Date and the Transaction and
all of the respective rights and obligations of Dealer and Counterparty
thereunder shall be cancelled and terminated. Following such termination and
cancellation, each party shall be released and discharged by the other party
from and agrees not to make any claim against the other party with respect to
any obligations or liabilities of either party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date; provided that, unless such Early Unwind Date occurred as a result
of a breach of the Purchase Agreement by the Initial Purchasers, Counterparty
shall purchase from Dealer on the Early Unwind Date all Shares purchased by
Dealer or one or more of its affiliates in connection with the Transaction at
the then prevailing market price. Dealer and Counterparty represent and
acknowledge to the other that, subject to the proviso included in this
Section 8(m), upon an Early Unwind, all obligations with respect to the
Transaction shall be deemed fully and finally discharged.

(n)        Payment by Counterparty.  In the event that, following payment of the
Premium, (i) an Early Termination Date occurs or is designated with respect to
the Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Dealer an amount calculated
under Section 6(e) of the Agreement, or (ii) Counterparty owes to Dealer,
pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.

(o)        Wall Street Transparency and Accountability Act.  In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, an Excess
Ownership Position or Illegality (as defined in the Agreement)).

(p)        Role of Agent.  Credit Suisse AG, New York branch, in its capacity as
Agent will be responsible for (A) effecting the Transaction, (B) issuing all
required confirmations and statements to Dealer and Counterparty,
(C) maintaining books and records relating to the Transaction in accordance with
its standard practices and procedures and in accordance with applicable law and
(D) unless otherwise requested by Counterparty, receiving, delivering, and
safeguarding Counterparty’s funds and any securities in connection with the
Transaction, in accordance with its standard practices and procedures and in
accordance with applicable law.

 

(i)

  

Agent is acting in connection with the Transaction solely in its capacity as
Agent for Dealer and Counterparty pursuant to instructions from Dealer and
Counterparty. Agent shall have no responsibility or personal liability to Dealer
or Counterparty arising from any failure by Dealer or Counterparty to pay or
perform any obligations hereunder, or to monitor or enforce compliance by Dealer
or Counterparty with any obligations hereunder, including, without limitation,
any obligations to maintain collateral. Each of Dealer and Counterparty agrees
to

 

20



--------------------------------------------------------------------------------

  

proceed solely against the other to collect or recover any securities or monies
owing to it in connection with or as a result of the Transaction. Agent shall
otherwise have no liability in respect of the Transaction, except for its gross
negligence or willful misconduct in performing its duties as Agent.

(ii)

  

The date and time of the Transaction evidenced hereby will be furnished by Agent
to Dealer and Counterparty upon written request.

(iii)

  

Agent will furnish to Counterparty upon written request a statement as to the
source and amount of any remuneration received or to be received by Agent in
connection with the Transaction evidenced hereby.

(iv)

  

Dealer and Counterparty each represents and agrees (A) that the Transaction is
not unsuitable for it in the light of such party’s financial situation,
investment objectives and needs and (B) that it is entering into the Transaction
in reliance upon such tax, accounting, regulatory, legal and financial advice as
it deems necessary and not upon any view expressed by the other party or Agent.

(v)

  

Dealer is regulated by The Securities and Futures Authority and has entered into
the Transaction as principal. The time at which the Transaction was executed
will be notified to Counterparty (through Agent) on request.

(q)         Waiver of Trial by Jury.      EACH OF COUNTERPARTY AND DEALER HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS
AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(r)         Governing Law; Jurisdiction.  THIS CONFIRMATION AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND
THE UNITED STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH
ALL MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN,
AND ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

(s)         Amendments to Equity Definitions.

(i) Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the words “a
material”.

(ii) Section 11.2(c) of the Equity Definitions is hereby amended by
(x) replacing the words “a diluting or concentrative” with “an” and (y) deleting
the phrase “(provided that no adjustments will be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares)” and replacing it with the phrase “(and, for the
avoidance of doubt, other than in the case of a Share split, reverse Share split
or equivalent transaction, adjustments may be made to account solely for changes
in volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares).”

(iii) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “that may have a diluting or concentrative” and replacing
them with the words “that is the result of a corporate event involving Issuer or
its securities that may have a material”.

(iv) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii)(1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”

 

21



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Dealer.

 

   

        Yours faithfully,

     

CREDIT SUISSE INTERNATIONAL

 

By:

 

/s/ Louis J. Impellizeri

     

Name: Louis J. Impellizeri

     

Title: Authorized Signatory

   

By:

 

/s/ Emilie Blay

     

Name: Emilie Blay

     

Title: Vice President

     

CREDIT SUISSE AG, NEW YORK BRANCH, AS AGENT FOR

CREDIT SUISSE INTERNATIONAL

 

By:

 

/s/ Louis J. Impellizeri

     

Name: Louis J. Impellizeri

     

Title: Authorized Signatory

   

By:

 

/s/ Emilie Blay

     

Name: Emilie Blay

     

Title: Vice President

 

Confirmed and Acknowledged as of the date first above written:

 

ENCORE CAPITAL GROUP, INC.    By:  

/s/ Paul Grinberg

     Name: Paul Grinberg      Title: Executive Vice President, Chief Financial
Officer and Treasurer   

[Signature Page for Base Capped Call Transaction]



--------------------------------------------------------------------------------

Annex A

Premium:              USD5,118,750 (Premium per Option USD 34.125)